                 Case 2:16-cv-00047-JCC Document 28 Filed 10/05/20 Page 1 of 4



 1                                                                      Honorable John C. Coughenour
 1
 2
 2
 3
 3
 4
 4
 5
 5
 6
 6
 7
 7                                  UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
 8                                           AT SEATTLE
 9
 9   AMERICAN WHITEWATER et al.,                                  Case No. 2:16-cv-00047-JCC
10
10                   Plaintiffs,                                  JOINT STATUS REPORT
11
11
12          v.
12
13   ELECTRON HYDRO, LLC,
13
14                   Defendant.
14
15
15
16          Pursuant to the Court’s order of August 30, 2019 (Dkt. 26), and LCR 16, counsel for
16
17   Plaintiffs American Whitewater et al. and Defendants Electron Hydro, LLC have met and
17
18   conferred, and hereby respectfully file this joint status report and stipulated case management
18
19   schedule.
19
20
20   1.     Pursuant to LCR 16(a)(1) and LCR 16(f)(1)(A) & (B), the parties agree this case is
21
21   unlikely to settle, and they would not benefit from participating in alternative dispute resolution
22
22   (“ADR”) procedures.
23
23
24   2.     Pursuant to LCR 16(f)(1)(C), the parties agree there is no case related to this one.
24
25
25
26
26

      PARTIES’ JOINT STATUS REPORT, No. 2:16-cv00047-JCC
               Case 2:16-cv-00047-JCC Document 28 Filed 10/05/20 Page 2 of 4



 1   3.     Pursuant to LCR 16(f)(1)(D), as to case management, at this time, the parties do not
 1
 2
 2   know whether this case may need to proceed to trial. To help obviate any need for trial, the
 3
 3   parties agree to this schedule for pleadings:
 4
 4          On or before November 6, 2020, Plaintiffs will file an amended and/or supplemental
 5
 5   complaint.
 6
 6
 7          On or before December 4, 2020, Defendant will file an answer to the supplemental
 7
 8   complaint.
 8
 9   4.     Pursuant to LCR 16(b)(1) & LCR 16(f)((1)(D), the parties propose this schedule as to
 9
10   deadlines for completing any discovery and the filing of dispositive motions:
10
11
11          The parties will conduct any discovery from December 5, 2020 to April 1, 2021.
12
12          Pursuant to Fed. R. Civ. P. 26(d)(A), the parties agree that currently no changes must be
13
13   made in the timing, form, or requirement for disclosures under Rule 26(a), and that initial
14
14   disclosures shall be made by December 15, 2020;
15
15
16          Pursuant to Fed. R. Civ. P. 26(d)(B), the parties are unaware before pleadings are
16
17   completed which subjects discovery may be needed about, but agree it is unlikely that discovery
17
18   will be needed to be conducted in phases or limited to or focused on particular issues, and agree
18
19   that discovery should be completed by April 1, 2021;
19
20
20          Pursuant to Fed. R. Civ. P. 26(d)(C), the parties are currently unaware of any issues about
21
21   disclosure, discovery, or preservation of electronically stored information, including the form or
22
22   forms in which it should be produced;
23
23          Pursuant to Fed. R. Civ. P. 26(d)(D), the parties are currently unaware of any issues about
24
24
25   claims of privilege or of protection as trial-preparation materials, including—if the parties agree
25
26
26

      PARTIES’ JOINT STATUS REPORT, No. 2:16-cv00047-JCC
               Case 2:16-cv-00047-JCC Document 28 Filed 10/05/20 Page 3 of 4



 1   on a procedure to assert these claims after production—whether to ask the Court to include their
 1
 2
 2   agreement in an order under FRE 502;
 3
 3          Pursuant to Fed. R. Civ. P. 26(d)(E), the parties are currently unaware of any changes that
 4
 4   should be made in the limitations on discovery imposed under these rules or by local rule, and
 5
 5   what other limitations should be imposed; and
 6
 6
 7          Pursuant to Fed. R. Civ. P. 26(d)(F), the parties are currently unaware of any other orders
 7
 8   that the Court should issue under Rule 26(c) or under Rule 16(b) and (c).
 8
 9   5.     After completing any discovery, the parties will stipulate and propose to the Court a
 9
10   schedule for dispositive briefing in this case, to determine whether any trial is needed, and the
10
11
11   projected length of any trial.
12
12          Date: October 5, 2020.                 Respectfully submitted,
13
13   /s/ Peter M. K. Frost                         /s/ Svend A. Brandt-Erichsen
14   Peter M. K. Frost, pro hac vice               Svend A. Brandt-Erichsen, WSBA # 23923
14   Western Environmental Law Center              NOSSAMAN LLP
15
15   120 Shelton McMurphey Blvd. Suite 340         601 Union Street, Suite 5305
16   Eugene, Oregon 97401                          Seattle, WA 98101
16   Tel: 541-359-3238                             Tel: (206) 489-5633
17   frost@westernlaw.org                          sbrandterichsen@nossaman.com
17
18   Andrea K. Rodgers, WSBA #38683                Counsel for Defendant
18   3026 N.W. Esplanade
19   Seattle, Washington 98117
19
20   Tel: 206-696-2851
20   rodgers@westernlaw.org
21
21   Counsel for Plaintiffs
22
22
23
23
24
24
25
25
26
26

      PARTIES’ JOINT STATUS REPORT, No. 2:16-cv00047-JCC
              Case 2:16-cv-00047-JCC Document 28 Filed 10/05/20 Page 4 of 4



 1                                        Certificate of Service
 1
 2
 2          I hereby certify that on October 5, 2020, I electronically filed the foregoing with the
 3   Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 3   following:
 4
 4          Svend A. Brandt-Erichsen      sbrandterichsen@nossaman.com
 5
 5          Date: October 5, 2020.        /s/ Peter M. K. Frost
 6                                        Peter M. K. Frost
 6
 7
 7
 8
 8
 9
 9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19
20
20
21
21
22
22
23
23
24
24
25
25
26
26

      PARTIES’ JOINT STATUS REPORT, No. 2:16-cv00047-JCC
